Per Curiam. Appellant was convicted of the capital felony murder of William Stump and sentenced to death by lethal injection. Among his many points of error is a claim that information was withheld in violation of A.R.Cr.P. Rule 17.1(d) tending to negate the guilt of the appellant. The information was allegedly contained in a statement of John Thomas Holmer. The state denies the claim. During the trial the state produced the Holmer statement for the trial court’s inspection. When the trial judge pronounced the statement free of exculpatory information the defense asked that it be appended to the record so that it could be reviewed on appeal. That request was denied.  In view of the nature of the case, we think the proper course would have been to include the material in the record and we now order that the record on appeal be supplemented to include the statement of John Thomas Holmer. See Rule 6(e), Arkansas Rules of Appellate Procedure. The parties may petition this Court for permission to file a supplemental brief.